TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00530-CR



                                   Wardell Moore, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2005R-027, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due November 15, 2006. The time for filing was

extended twice on counsel’s motion. On February 21, 2007, in granting the second extension, the

Court ordered appellant’s appointed attorney, Calvin Garvie, to file a brief on appellant’s behalf no

later than March 5, 2007. Counsel did not file a brief as ordered.

               The appeal is abated. The district court shall conduct a hearing to determine whether

the attorney it appointed to represent appellant has abandoned the appeal. Tex. R. App. P.

38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the

court shall appoint substitute counsel who will effectively represent appellant. A record from

this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record

no later than May 22, 2007. Rule 38.8(b)(3).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: April 24, 2007

Do Not Publish




                                                2